J-A07009-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    ESTATE OF: CAROL L. STONE TEEL             :    IN THE SUPERIOR COURT OF
                                               :         PENNSYLVANIA
                                               :
    APPEAL OF: TODD TEEL                       :
                                               :
                                               :
                                               :
                                               :
                                               :    No. 1306 MDA 2019

                 Appeal from the Order Entered June 11, 2019
       In the Court of Common Pleas of Wyoming County Civil Division at
                             No(s): 2016-00034


BEFORE: OLSON, J., DUBOW, J., and McLAUGHLIN, J.

MEMORANDUM BY OLSON, J.:                           FILED: APRIL 14, 2020

       Appellant, Todd Teel, appeals pro se from the June 11, 2019 order

dismissing Appellant’s objections and approving the interim account and

proposed distribution of the property of the Estate of Carol L. Stone Teel (“the

Estate”).1 We vacate the order and remand the case with instructions.

       Carol L. Stone Teel (“Decedent”) died testate on February 10, 2016.

Pursuant to Decedent’s Will, dated October 8, 2009, and subsequent Codicil,

dated June 2, 2015, Decedent’s heirs were her six children: Tammy Kresege,

Deborah Tavernia, David Teel, John Teel, Timothy Teel, and Appellant. The

____________________________________________


1 The record demonstrates that the order was entered on the docket on June
11, 2019, but dated June 14, 2019, by the orphans’ court. Pennsylvania Rule
of Civil Procedure 108(b) states, “[t]he date of entry of an order in a matter
subject to the Pennsylvania Rules of Civil Procedure shall be the day on which
the clerk makes the notation in the docket that notice of entry of the order
has been given as required by Pa.R.Civ.P. 236(b).” Therefore, the date of this
order is June 11, 2019.
J-A07009-20



Will named Barbara Fuhrey and William Fuhrey (collectively, “co-executors”)

as co-executors of Decedent’s Estate.            The primary assets of the Estate

included a farmhouse with an appraised value of $125,000.00, a tenant house

and one acre of surrounding land with an appraised value of $115,000.00, the

balance of farmland (153.85 acres) with an appraised value of $393,000.00,

and the oil, gas, and mineral rights in the real estate, as well as cash and

personal property. The Will and Codicil were admitted to probate.

       On May 5, 2017, the co-executors filed an interim account and a petition

for adjudication/statement of proposed distribution of the Estate’s property

(“proposed distribution”). On July 10, 2017, Appellant, Tammy Kresege, and

Deborah Tavernia filed objections to the interim account and proposed

distribution.2     Appellant, Tammy Kresege, and Deborah Tavernia filed

amended objections to the interim account and proposed distribution on June

6, 2018.     Tammy Kresege and Deborah Tavernia subsequently reached a

settlement of their personal claims against the Estate and no longer wished to

pursue their objections to the interim account and proposed distribution.




____________________________________________


2 Appellant, Tammy Kresege, and Deborah Tavernia also filed objections to
the Will and Codicil but in their prayer for relief requested, “that both [the]
original Will and Codicil remain in probate.” Objections to Decedent’s Will,
2/5/18. The orphans’ court subsequently found no objections to the Will and
Codicil and ordered both to remain in probate. Orphans’ Court Order, 5/9/18.



                                           -2-
J-A07009-20



Appellant, however, continued to pursue pro se the objections to the interim

account and proposed distribution. 3

        On November 15, 2018, the co-executors filed an amendment to

paragraph 9 of the proposed distribution that addressed the oil, gas, and

mineral rights in Decedent’s real estate.        After a hearing on Appellant’s

objections to the interim account and proposed distribution, the orphans’ court

ordered Appellant to submit “a list of all assets [he believed] were not properly

inventoried as part of the [E]state.” Orphans’ Court Order, 4/4/19. Appellant

filed pro se his list of assets with the orphans’ court judge’s chambers on April

22, 2019.4

        On June 11, 2019, the orphans’ court dismissed Appellant’s objections

and approved the interim account and proposed distribution of the Estate’s

property.    On July 11, 2019, Appellant filed pro se a “motion to compel a

complete [interpretation] of [the] Will by [the orphans’] court and stay [its]

dismissal and approval of interim account” (“motion to compel”). This motion

to compel bears a timestamp of entry on the docket of July 11, 2019, at

10:15 a.m. Later that same day, Appellant filed pro se a notice of appeal of
____________________________________________


3James T. Mulligan, Esq., counsel for Appellant, Tammy Kresege, and Deborah
Tavernia, filed a motion to withdraw from representation stating that due to a
conflict of interest, he was no longer able to represent Appellant. The orphans’
court subsequently granted counsel’s motion to withdraw from representation
of Appellant. Orphans’ Court Order, 7/31/18. Counsel continued to represent
Tammy Kresege and Deborah Tavernia.

4   The list of assets was not entered on the docket until October 15, 2019.



                                           -3-
J-A07009-20



the order entered “the 12th day of July, 2019.”         A review of the record

demonstrates that Appellant intended to appeal the order entered June 11,

2019. The notice of appeal bears a timestamp of entry on the docket of July

11, 2019, at 10:35 a.m.5

       On July 16, 2019, the orphans’ court denied Appellant’s motion to

compel on the ground that Appellant filed a notice of appeal to this Court,

which stayed all matters pending appeal.         Orphans’ Court Order, 7/16/19.

That same day, the orphans’ court ordered Appellant to file a concise

statement of errors complained of on appeal pursuant to Pa.R.A.P. 1925(b)

within 21 days. Appellant timely complied. On October 4, 2019, in lieu of its

Rule 1925(a) opinion, the orphans’ court entered an order stating that its June

11, 2019 order was not a final order and Appellant failed to request an

interlocutory appeal. Orphans’ Court Order, 10/4/19.

       Appellant raises nine issues in his pro se statement of questions

involved.    Appellant’s Brief at 12-17. Appellant’s claims, when reduced to

their essence, center entirely upon his challenge to the orphans’ court’s

approval of the interim account and proposed distribution of the Estate’s

property, including, inter alia, the distribution of 65 acres to David Teel, the

distribution of household items, including guns, and the use of the farm


____________________________________________


5 The record demonstrates that on July 15, 2019, Appellant filed four
additional motions to compel, inter alia, “a proper accounting” of the Estate,
“a proper and complete inventory” of the Estate, the production of documents,
and the accounting of a loan transaction involving the Estate.

                                           -4-
J-A07009-20



without payment of rent to the Estate. Id. We find Appellant’s third issue

dispositive and, therefore, set forth Appellant’s issue as follows:

      Exactly what does [“]the rest is for the other [] unless [Appellant]
      has lost the ground he had given him” mean[?] Does it give [the]
      remaining real estate and remaining assets [to Appellant?] Is it a
      conditional bequest to [Appellant?]
Id. at 13 (original formatting omitted).

      Before addressing the merits of Appellant’s issue, we must first examine

whether the June 11, 2019 order is immediately appealable, thereby

implicating the jurisdiction of this Court. In re Estate of McAleer, 194 A.3d
587, 591 (Pa. Super. 2018) (stating, “[t]he question of the appealability of an

order goes directly to the jurisdiction of [this Court]” (citation and original

brackets omitted)).

      Pennsylvania Rule of Appellate Procedure 341 states an appeal of right

may only be taken from a final order. Pa.R.A.P. 341(a). A final order is any

order that disposes of all claims and all parties or is entered as a final order

upon a determination by the orphans’ court that an immediate appeal would

facilitate resolution of the entire case. Id. at (b)(1), (b)(3), and (c). Rule

342 states, however, that an appeal may be taken as of right from an orphans’

court order that, inter alia, confirms an account or authorizes or directs a

distribution from an estate, interprets a will or a document that forms the

basis of a claim against an estate, or determines an interest in real or personal

property. Pa.R.A.P. 342(a)(1), (3) and (6).




                                      -5-
J-A07009-20



      Here,   the   June   11,   2019    order   approved    the   petition   for

adjudication/statement of proposed distribution of the Estate’s property. The

approval of the proposed distribution confirmed the Estate’s interim account,

interpreted the Will and Codicil and authorized distribution of the Estate’s

property in accordance with this interpretation, and determined interests in

real estate. Orphans’ Court Order, 6/11/19; see also Amended Paragraph 9

to the Petition for Adjudication/Statement of Proposed Distribution, 11/15/18.

Therefore, this Court has jurisdiction to address the merits of Appellant’s

claims pursuant to Rule 342(a)(1), (3) and (6).

      In addressing the merits of Appellant’s third issue, our standard of

review is as follows:

      The orphans' court decision will not be reversed unless there has
      been an abuse of discretion or a fundamental error in applying the
      correct principles of law. This Court's standard of review of
      questions of law is de novo, and the scope of review is plenary, as
      we may review the entire record in making our determination.
      When we review questions of law, our standard of review is limited
      to determining whether the orphans' court committed an error of
      law.

In re Estate of Krasinski, 188 A.3d 461, 466 (Pa. Super. 2018) (citation

and brackets omitted), aff’d, 218 A.3d 1246 (Pa. 2018).

      In matters involving the interpretation of a will and the determination

of the decedent’s testamentary intent, our Supreme Court stated,

      the testator's intention is the polestar in the construction of every
      will and that intention must be ascertained from the language and
      scheme of his entire will together with the surrounding facts and
      circumstances; it is not what the [c]ourt thinks he might or would
      or should have said in the existing circumstances, or even what

                                      -6-
J-A07009-20


      the [c]ourt thinks he meant to say, but what is the meaning of his
      words.

In re Estate of Tscherneff, 203 A.3d 1020, 1024 (Pa. Super. 2019) (original

brackets omitted), quoting In re Estate of Houston, 201 A.2d 592, 595

(Pa. 1964). “Technical rules or canons of construction should be resorted to

only if the language of the will is ambiguous or conflicting or the testator's

intent is for any reason uncertain.” Tscherneff, 203 A.3d at 1024 (citation

omitted). “An ambiguity in a will must be found without reliance on extrinsic

evidence before extrinsic evidence is admissible.” Id., citing In re Estate of

Kelly, 373 A.2d 744, 747 (Pa. 1977). “A court may not rewrite an

unambiguous will.” Tscherneff, 203 A.3d at 1024 (citation omitted).

      In order to preserve an issue for appellate review, appellant must raise

the issue first with the orphans’ court. In re Estate of Schmidt, 596 A.2d
1124, 1132 (Pa. Super. 1991), citing Pa.R.A.P. 302(a), aff’d, 619 A.2d 1058

(Pa. 1993).   Pennsylvania Orphans’ Court Rule 8.1 prohibits the filing of

exceptions or a post-trial motion to an orphans’ court order. Pa.O.C.R. 8.1.

Orphans’ Court Rule 8.2 states, however, that a motion for reconsideration of

any order that is final pursuant to Pa.R.A.P. 342 may be filed. Pa.O.C.R. 8.2.

If a notice of appeal is subsequently filed after a motion for reconsideration

has been filed, and the orphans’ court does not expressly grant the motion for

reconsideration, the orphans’ court is limited to, inter alia, maintaining the

status quo of the case. Pa.R.A.P. 1701(a) and (b).




                                    -7-
J-A07009-20



      Here, the record reveals that Appellant filed his motion to compel before

filing his notice of appeal. A review of the motion to compel demonstrates

that Appellant was requesting the orphans’ court to reconsider its June 11,

2019 order. Appellant’s Motion to Compel, 7/11/19, at unnumbered page 4

(stating, the proposed distribution is inaccurate and must be dismissed; a new

distribution must be put forth that is in accordance with Decedent’s Will and

Codicil); see also Liles v. Balmer, 653 A.2d 1237, 1240 n.5 (Pa. Super.

1994) (stating, “it is the contents of the motion and not its caption which is

controlling”), appeal denied, 663 A.2d 692 (Pa. 1995). Appellant argues that

the orphans’ court erred in the interpretation of the last sentence of the Codicil

that states, “[David Teel] also gets at least 65 acres of ground of his wishes

the rest is for the other unless [Appellant] has lost the ground he had given

to him.”   Once presented with Appellant’s request for reconsideration, the

orphans’ court was permitted, despite the subsequent filing of Appellant’s

notice of appeal, to expressly grant the motion for reconsideration and address

the merits of Appellant’s issues. Pa.R.A.P. 1701(a) and (b). The orphans’

court, however, stayed its June 11, 2019 order but did not expressly grant

reconsideration. Orphans’ Court Order, 7/16/19. Appellant raised his issue

concerning the use of the word “other” in his Rule 1925(b) statement.

Appellant argued that all of Decedent’s heirs had previously been addressed

in the Will and Codicil and that by using the word “other” in the singular form

in the last sentence of the Codicil, Decedent’s intent was to devise the

remaining real estate to Appellant.      Appellant’s Rule 1925(b) Statement,

                                      -8-
J-A07009-20



8/6/19, at unnumbered pages 5-7.                 Therefore, we find Appellant has

preserved this issue for appeal.

       Based upon the record before us, we conclude that the terms of the

Codicil are unclear and ambiguous.             In particular, Decedent’s use of the

singular form of the word “other” when read in the context of the sentence

creates a patent ambiguity6 as to Decedent’s intention. The use of this word

“other” raises a question as to whether Decedent’s intent was for Appellant to

receive the remainder of the real estate or for the remainder of the real estate

to be distributed equally between the five remaining heirs, excluding David

Teel, as interpreted and approved by the orphans’ court.

       The orphans’ court did not make findings of fact and conclusions of law

when it denied Appellant’s objections and approved the interim account and

proposed distribution. The orphans’ court also did not address the merits of

Appellant’s issues raised on appeal in his Rule 1925(a) opinion. Therefore, we

are constrained to remand this matter for the orphans’ court to make findings

of fact and conclusions of law with regard to Appellant’s issues, specifically

resolving the issue of ambiguity with the use of the word “other” as it appears

in the Codicil.7

____________________________________________


6“A patent ambiguity appears on the face of the document and is a result of
defective or obscure language.” Tscherneff, 203 A.3d at 1025 n.1 (citation
and brackets omitted).

7 If the orphans’ court deems it necessary, it may hear additional testimony,
receive additional evidence, or ask parties to submit briefs or memorandum
of law on these issues.

                                           -9-
J-A07009-20



      Order vacated.      Case remanded with instructions.   Jurisdiction

relinquished.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 04/14/2020




                                  - 10 -